DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 9/14/2021, is acknowledged. Claims 8 and 18 are amended. Claims 1 – 7, 18, and 20 remain withdrawn. Claims 8 – 12 and 14 – 17 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0150587 (“Li”; of record) in view of US 2013/0089457 (“Miyanaga”).
Regarding claim 8, Li teaches a process for producing a metal strip ([0030], L 1-4), comprising: providing a molten metal ([0030], L 4-6), continuously casting by injecting the molten metal from a molten metal injector nozzle (Fig. 1, 18) into a casting cavity defined between a pair of moving opposed casting surfaces (Fig. 1, 20 & 22) to form a cast metal article from the molten metal ([0030], L 5-12), and hot rolling the cast metal article after casting ([0039], L 1-4) at a hot rolling temperature of about 700°F [~370°C] to 1100°F [~590°C] ([0039], L 12-14) to a gauge of about 0.25 to 6.35 mm to produce a metal strip  ([0039], L 9-10).
Further, Li teaches that the hot mill can reduce the thickness of the article from about 60% to 95%, with typical reduction being 80 to 95% ([0040]).
Li is silent as to a particular configuration of the molten metal injector nozzle in relation to the pair of moving opposed casting surfaces.
Miyanaga teaches a method ([0033]) and apparatus ([0033]; [0060]; Fig. 1(A)) for continuously casting metallic strip. The casting apparatus taught by Miyanaga includes a molten metal injection nozzle (Fig. 1(A)-1(B), #1). Miyanaga teaches that the injection nozzle is preferably as close to the moving mold as possible ([0036], L 1-2). In an example, Miyanaga teaches that the distance “d” (Fig. 1(A), d) between the tip of the nozzle (i.e. the distal most end) and the moving mold was 50 microns ([0087], L a-b). Miyanaga teaches that minimizing the distance between the injection nozzle and moving mold surfaces is important, as if the gap between the continuous casting nozzle and the moving mold is large, the molten metal leaks into the gap, solidifies therein, and attaches to the moving mold, thereby causing surface defects in the cast 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Miyanaga into Li, and position the tip of the molten metal injector as close to the moving casting surfaces as possible without making direct contact, such as at a distance of 50 microns, for example. If the gap between a continuous casting nozzle and moving mold surfaces is large, the molten metal leaks into the gap, solidifies therein, and attaches to the moving mold, thereby causing surface defects in the cast materials. Moreover, stable and rapid cooling becomes difficult and satisfactory quality is rarely obtained. If the continuous casting nozzle contacts the moving mold surfaces, however, the continuous casting nozzle is cooled, and the molten metal inside the nozzle is also cooled and may solidify before it contacts the moving mold.
The Examiner notes that although Miyanaga does not explicitly teach that the distance “d” between the distal most end of the molten metal injection nozzle and the moving casting surfaces is a vertical distance, an ordinarily skilled artisan would appreciate that a “d” value of 50 microns would result in a vertical distance which is of a similar magnitude to that of “d”. Fig. 1(A) of Miyanaga, for example, displays “d” at a diagonal, indicating that although the vertical distance 
Regarding claim 9, Li teaches that the hot rolling temperature is from about 700°F [~370°C] to 1100°F [~590°C] ([0039], L 12-14).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the hot rolling temperature taught by Li (about 370°C to about 590°C) overlaps with that of the instant claim (about 450°C to about 600°C).
Regarding claim 10, Li teaches that the cast metal article is an aluminum alloy sheet ([0033]; [0041]).
Regarding claim 11, Li teaches that the aluminum alloy sheet comprises a 6xxx series aluminum alloy sheet ([0062]), a 5xxx aluminum alloy sheet ([0042], L 10-14), or a 7xxx aluminum alloy sheet ([0062]).

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0150587 (“Li”; of record) in view of US 2013/0089457 (“Miyanaga”) as applied to claim 10, and further in view of US 2015/0071816 (“Unal ‘816”; of record).
Regarding claim 12, Li is silent both as to a specific width of a first surface of the formed aluminum alloy sheet, and an average of exudates across the width of the first surface. However, it is noted that the formed aluminum alloy sheet must inherently comprise a width.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Unal ‘816 into Li, and process the aluminum alloy sheet such that its surface is substantially free of large particles (e.g. “exudates” as claimed) – that is, the number density of large particles on the surface of the aluminum alloy sheet would be as close to zero /cm2 as possible. A surface substantially free of large particles allows for a reduction in cleaning frequency.
Regarding claim 14, as previously discussed, Unal ‘816 teaches that the near surface of an aluminum alloy strip may be substantially free of large particles having an equivalent diameter of prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 15, Unal ‘816 teaches that the composition of the aluminum alloy strip is hypereutectic and includes at least 0.8 wt% Mn, at least 0.6 wt% Fe, or both 0.8 wt% Mn and 0.6 wt% Fe ([0070]). Based on the selection of alloying elements, one of ordinary skill in the art would understand that the aluminum product contains intermetallic compounds of aluminum and manganese (Al-Mn), and aluminum and iron (Al-Fe) due to the heating during the processes of casting, hot-rolling, and possible annealing. The large particles disclosed by Unal ‘816, interpreted as the cluster of intermetallic compounds, i.e. exudates, would therefore comprise at least manganese-based and iron-based intermetallic compounds.
Therefore, it would have been obvious to one of ordinary skill in the art that the composition disclosed by Unal ‘816 would result in large particles (i.e. exudates) containing iron-based intermetallic particles due to the composition of the aluminum alloy.
Additionally, it is noted by the Examiner that the claimed exudates are claimed in such a way that the presence of no exudates at all is encompassed by the claim scope. Indeed, such an instance appears to be preferred by both the Instant Application (P 9, L 6-12; P 12, L 26-30) as well as by Unal ‘816, as previously discussed. The Examiner notes that in the case where exudates are not present in the aluminum alloy sheet, their composition (e.g. comprising iron-containing intermetallic particles) does not matter.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0150587 (“Li”; of record) in view of US 2013/0089457 (“Miyanaga”) as applied to claim 8 above, and further in view of US 2005/0211350 (“Unal ‘350”; of record).
Regarding claim 16, Li does not explicitly teach a step of quenching the cast metal article after the continuous casting step and before the hot rolling step.
Unal ‘350 teaches a continuously cast aluminum alloy strip is preferably quenched from between 900°F and 1050°F prior to the hot or warm rolling step to a temperature between 400°F and 900°F ([0075]). Unal ‘350 teaches that quenching results in finer grain size of the strip ([0075]) and high surface quality due to rapid increase and decrease of temperature ([0084]).
It would have been obvious for one of ordinary skill in the art to add a quenching step as taught by Unal ‘350 to the continuous casting process disclosed by Li before the hot rolling step. Such a quenching step results in grain refinement and an increase in surface quality of the cast metal article.
Regarding claim 17, Li further teaches that the cast article may be heated to a temperature of 800°F to 1100°F to aid in improving the texture and grain structure of the article prior to hot rolling ([0039], L 16-21). Additionally, Li teaches that if sufficient heat is applied, there may be no need for further annealing to provide texture and grain structure desired ([0043], L 11-17)
Given the modification of the addition of a quenching step as taught by Unal ‘350, it would have also been obvious for one of ordinary skill in the art to add a reheating step prior to hot rolling, to further improve the texture and grain structure of the cast metal article, while reducing need for an annealing step.


Response to Arguments



Applicant’s remarks filed 9/14/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claim 8 distinguish over the prior art combination of Li and Ward as Ward does not teach or suggest the configuration or distance of a second casting surface relative to an injector nozzle. It is noted that the grounds of rejection based on the prior art combination of Li and Ward have been withdrawn by the Examiner; as such, Applicant’s arguments are moot.
Upon further consideration, new grounds of rejection have been entered by the Examiner, incorporating the newly cited Miyanaga reference in place of Ward. Applicant’s arguments do not address such a prior art combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735